DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 5 November 2021. It is noted that this application benefits from Provisional Patent Application Serial No. 62/438,095 filed 22 December 2016. Claims 1-2, 4-5, 7, 9, 11-13, 15-16, 20, and 22-23 have been amended. Claims 1-23 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 5 November 2021 have been fully considered and are addressed as follows:

[i]	In response to rejection(s) of claim(s) 1-23 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 5 August 2021, Applicant provides the following remarks:

"…an operation that cannot be practically performed in the human min does not recite a mental process. The Assignees emphasize the intentionally included qualifier of ‘practically’ preceding the phrase ‘performed in the human mind’ The Assignee submits, and the 2019 Guidance states, that iterative and multi-stage software analysis operations cannot be practically performed by a human person and, thus, the claimed operations are not directed to an abstract idea...The Assignees respectfully submits that generating a set of weighted project units by normalizing the one or more extracted features using a set of metric values and transmitting the set of weighted project units to a benchmarking model trained using a historical data set of data objects generated during previous software development projects is a specialized computer function that cannot be practically performed in the human mind...Even if the above discussed features of claim 1 could be performed in the human mind, doing so would be impractical because generating inputs to be analyzed by a trained model is inherently a computer function and provides outputs used by the computer system to change/update the programmed workflow performed by the software development platform..."

Applicant further remarks:

“…As discussed during the Interview, the analyzing of data objects (generated in response to input received from a set of client devices) using a benchmarking model that outputs workflow changes, improves the efficiency of the software development platform by providing a process that systematically monitors data objects processed in accordance with a programmed workflow and provides workflow changes that are used to adapt the programmed workflow. This allows the system to automatically monitor operations of software development platform to identify and implement changes to the programmed workflow to improve operation of the software development platform....”



NOTE For Applicant’s Benefit: Examiner appreciates Applicant’s efforts to incorporate these elements, but maintains that they are not reasonably part of the claimed invention as presented. Examiner suggests considerations of the following: (1) inclusion of the iterative/continual generation of benchmark/standardized project units via training of the benchmarking model (e.g., recitation of the training of the model); (2) matching, by the processor, monitored development activity of a current project (e.g., a recitation of monitoring inputs via client device activity) to generate project units matching (via normalization/standardization) the subsection/units of the trained model and clarification that the recited “metric” is indicative of a standardized Examiner encourages Applicant’s representatives to contact to discuss potential amendments to reflect these technical elements.      

In further response, Examiner respectfully reiterates the following: While Applicant argues that the claimed invention is not directed to mental processes and/or organization of human activity, Examiner respectfully directs Applicant’s attention to the Specification of the invention as published paragraphs [0040] [0059] and [0071]. The noted passages indicate that, in the context of the instant invention, projects are a series of activities having a goal that are executed by teams of individuals. Project units and metrics are inclusive of measurements such as hours of labor, or lines of code to be written required to execute a step or project. Recommendations are of the nature of setting a project leader, i.e., assigning a human actor to a role of activity, and/or adding or removing people from the team. Given the context of the invention and the types of 

Respectfully, representative claim 12 recites a series of actions or activities directed to a general process of providing a service to evaluate a project (See interpretation in light of the supportive disclosure above). Reasonably, one would conclude that the analyzing labor and coding requirements for a project to recommend staffing adjustments and assignments is a form of facilitating interactions between people. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 12 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of providing actions or activities directed to a general process of providing a service to evaluate a project. A general process of analyzing project requirements and recommending actions is reasonably categorized as organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

While Applicant contends that the scale of data generated renders the analysis, calculation, and determinations steps not practically performable by human mental processing, Examiner respectfully maintains that the presently claimed invention includes steps performable by human mental processing. In particular, while large volumes of data could serve to encumber mental processing and would reasonably be performed more rapidly using a processor, the claims are not limited to extraordinary large data sets. Rather, the function recited could reasonably be 

Notably, representative claim 12 recites “using a processor” as associated with “extracting one or more features” steps but does not positively recite any activities presented in the claim as performed by the processor. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill could reasonably be expected to apply human mental processing to metadata to identify features in the metadata. Similarly, a human user could reasonably be relied upon to apply mental processing to determine a set of weighted project units for the one or more project features and further, given a score, determine a recommendation where the recommendation is based on the score. Lastly, a human user applying mental processing and given a calculated confidence interval could reasonable select a recommendation based on the confidence interval and alter the workflow in accordance with the recommendation (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).


With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 12 as presented by amendment now positively identifies a “processor” as used or performed certain method steps (e.g., feature extraction). 

Each of the limitations of claim 12 states a result. Beyond the general statement that functions are performed using the processor in producing the claimed result, the recitation of using a processor is reasonably met by a human user utilizing a computer to view data and make selections or arrangements (i.e., using functionality inherent to generic devices to view and organize data). While limitations indicating a function is performed “by a processor” can denote a processing step not performable by a human operator, as presented the determining and selecting steps are reasonably met by a human user viewing a set of recommendations on a computer and making a selection and/or a user viewing data displayed on a computer including scores and confidence intervals and selecting a recommendation. Accordingly, as presented, the recitations of “using a processor”, absent further clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” or constitute a general linking of the claimed method to a technical environment, generally. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., analyzing data, determining and selecting recommendations), and sending and receiving information over a network. 



With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 12 as presented by amendment, includes: the evaluation function and the processor executing instructions recited exclusively in the preamble of claim 12. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:



While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.


While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of evaluating a project and providing a benchmarking service. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., evaluating a project and providing a benchmarking service, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of evaluating a project and providing a benchmarking service benefit from the use of computer technology, but fail to improve the underlying technology.



receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-23 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendments for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-23 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:




The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 12, and 23 are directed to a system, a method, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, 

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 12, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of evaluating a project and providing a benchmarking service, which is reasonably considered to be method of Organizing Human Activity and further encompassing ineligible Mental Processes. In particular, the general subject matter to which the claims are directed consists of performing an evaluation of a project using a model which is an ineligible Certain Methods of Organizing Human Activity namely: commercial or legal interactions (e.g., providing an evaluation service); and managing personal behavior or relationships or interactions between people (e.g., illustrating rules or set performed by a human user in evaluating the project). Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 12. In particular, claim 12 as presented by amendment includes: “…receiving a set of data objects…”, “...transmitting the set of weighted project units to a benchmarking model including a project evaluation function...”, “…receiving an output from the project evaluation function...the output comprising one or more workflow changes and a confidence interval for each of the recommended workflow changes...”, “...adapting the programmed workflow used by the software development platform...”. Considered as an ordered combination, the steps/functions of claim 12 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of providing a service to evaluate a project, which is an ineligible concept of Organizing Human Activity including commercial interactions and general instructions to perform tasks and actions, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind.
”, “…generating a set of weighted project units by normalizing the one or more extracted features using a set of metrics…”, and “…selection of a workflow change of the one or more recommended workflow changes...”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill could reasonably be expected to apply human mental processing to metadata to identify features in the metadata. Similarly, a human user could reasonably be relied upon to apply mental processing to determine a set of weighted project units for the one or more project features and further, given a score, determine a recommendation where the recommendation is based on the score. Lastly, a human user applying mental processing and given a calculated confidence interval could reasonable select a recommendation based on the confidence interval and alter the workflow in accordance with the recommendation (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes 

Claim 12 as presented by amendment identifies a “processor” as used or performed certain method steps. The claimed processor provides a candidate “additional element” performing function which could serve to integrate the abstract concept into a practical application of the abstract concept.  With respect to the recited processor, claim 12 as presented by amendment indicates that the following steps are executed “using the processor”: (1) extracting metadata from the set of data objects, (2) analyzing the metadata to identify one or more features, and (3) determining a set of weighted project units for the one or more features based on a standard set of metric values. Similarly, claim 12 as amended indicates that the following steps are performed “by the processor”: (4) determining a set of recommendations, and (5) selecting a first recommendation from the set of recommendations based on a respective confidence interval. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: There are no additional elements in the claim; adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05; and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.






Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:




While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.


While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of evaluating a project and providing a benchmarking service. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., evaluating a project and providing a benchmarking service, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of evaluating a project and providing a benchmarking service benefit from the use of computer technology, but fail to improve the underlying technology.


receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

       
Independent claims 1 and 23, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-11 and 13-22, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Allowable Subject Matter

[5]	Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record

[6]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1, 12, and 23. The prior art of record fails to define a system, method, and computer-readable medium including executable instructions comprising steps/function of:

“...retrieving a set of data objects corresponding to a set of issues that are processed by a software development platform in accordance with a programmed workflow from a software development platform...extracting one or more features from the set of data objects...in response to extracting the one or more features, generating a set of weighted project units by normalizing the one or more extracted features using a set of metric values...receiving an output from the project evaluation function...comprising one or more recommended workflow changes and a confidence interval for each of the recommended workflow changes...in response to a user election of a workflow changes of the one or more recommended workflow changes, adapting the programmed workflow for the software development project to incorporate the selected workflow change....”




While Tijerina et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Tijerina et al. utilizes benchmarking models and generates scores, Tijerina et al do not indicate that the benchmarking and evaluation is specifically applied to project units and does not generate a confidence interval for one or more recommendations. By extension, Tijerina et al fail to select a recommendation and implement a programmatic change to a workflow based on the recommendation/confidence interval.   

Accordingly, Tijerina et al. fail to disclose or otherwise render obvious at least “...retrieving a set of data objects corresponding to a set of issues that are processed by a software development platform in accordance with a programmed workflow from a software development platform...extracting one or more features from the set of data objects...in response to extracting the one or more features, generating a set of weighted project units by normalizing the one or more extracted features using a set of metric values...receiving an output from the project evaluation function...comprising one or more recommended workflow changes and a confidence interval for each of the recommended workflow changes...in response to a user election of a workflow changes of the one or more recommended workflow changes, adapting the programmed workflow for the software development project to incorporate the selected workflow change....”, as required by each of claim 1, 12, and 23.

Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Madison et al., SYSTEM AND METHOD FOR MONITORING SOFTWARE DEVELOPEMNT AND PROGRAM FLOW, United States Patent Application Publication No. 2014/0053127: Relevant Teachings: Madison et al. discloses a system and method which includes monitoring of software development projects including decomposition of a project into discrete measurable units of work. 

Vekker et al., SYSTEM AND METHOD FOR AUTOMATED PROJECT PERFORMANCE ANALYSIS AND PROJECT SUCCESS RATE PREDICTION, United States Patent Application Publication No. 2016/0140474: Relevant Teachings: Vekker et al. discloses a system and method which coordinates a crowd sourced development project and includes steps of generating a work breakdown into distributable task units.

Figlin et al., TASK REPOSITORY, United States Patent Application Publication No. 2013/0339254: Relevant Teachings: Figlin et al. disclose a development service which includes receiving project specifications from a customer and decomposing the project into deliverable project units. The project is monitored in terms of the project units. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683